IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-030-CV



TRANSIT HOMES OF AMERICA, INC.,

	APPELLANT

vs.



RAILROAD COMMISSION OF TEXAS; JAMES E. "JIM" NUGENT;
BARRY WILLIAMSON; MARY SCOTT NABERS; MORGAN DRIVE AWAY,
INC.; AND BARRETT MOBILE HOME TRANSPORT, INC.,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 93-03403, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  November 2, 1994
Do Not Publish